Citation Nr: 0113892	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
medial compartment, left knee, status post high tibial 
osteotomy with fibular osteotomy, claimed as secondary to 
service-connected residuals of a healed fracture, middle 
third, left tibia.

2.  Disagreement with the initial noncompensable rating 
assigned for the service-connected healed fracture, middle 
third, left tibia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1979 and from September 1985 to September 1986.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Jacksonville, Mississippi Regional 
Office (RO).  The veteran testified at a hearing before a 
Hearing Officer at the RO in June 1999.

In a July 1999 Decision, the Hearing Officer determined that 
service connection for healed fracture, middle third, left 
tibia was warranted and a noncompensable rating was assigned, 
effective on March 13, 1997.  Service connection was denied 
for osteoarthritis, medial compartment, left knee, status 
post high tibial osteotomy with tibular osteotomy.

The Board notes that in the October 1998 substantive appeal, 
the veteran indicated that he wanted to appear at a hearing 
before a member of the Board at the RO.  In his June 2000 
substantive appeal, the veteran indicated that he did not 
want to appear at a hearing before a member of the Board.  
The Board considers that the previous request for a hearing 
has been withdrawn.



REMAND

The veteran has appealed the initial noncompensable rating 
assigned for a healed fracture, middle third, left tibia 
under Diagnostic Code 5262 in the November 1999 Hearing 
Officer' Decision.  He is also seeking service connection for 
osteoarthritis, medial compartment, left knee, status post 
high tibial osteotomy with tibular osteotomy, claimed as 
secondary to service-connected residuals of a healed 
fracture, middle third, left tibia. 

On VA examination in July 1999, the veteran reported that he 
had fractured the left tibia twice during active service.  He 
indicated that he returned to full duty after the fracture 
had healed.  He reported that he had had progressive pain on 
the medial aspect of the left knee.  He reported that in 
September 1997, he had a surgical procedure on the left knee 
which had failed to relieve the symptoms.  He indicated that 
in February 1998, he had a left high tibial osteotomy with 
osteotomy of the fibula.  He complained of pain on the medial 
aspect most of the knee of the time.  He indicated that he 
wore a brace and the knee hurt worse without the brace.  He 
reported that he was unable to walk more than 100 yards and 
was unable to participate in sports or other active 
endeavors.

On examination, the examiner indicated that the left leg had 
full extension at 130 degrees of flexion.  It was indicated 
that ligaments were stable to varus and valgus stress and 
extension and 30 degrees of flexion.  It was also indicated 
that the ankle had full range of motion.  The examiner 
indicated that x-ray studies of the left knee showed complete 
loss of all the articular cartilage in the medial compartment 
with large osteophytes medially.  It was noted that there was 
a healed high tibial osteotomy with screws and plates in 
place.  X-ray studies of the left tibia revealed the recently 
healed osteotomy of the left fibula and the suggestion of an 
old healed fracture in the proximal portion of the middle 
third of the tibia.  It was noted that position and alignment 
were anatomic.  The final diagnoses were healed fracture, 
left tibia; status post high tibial osteotomy with fibular 
osteotomy and severe osteoarthritis medial compartment, left 
knee.  The examiner concluded that the fracture of the tibia 
did not cause the severe osteoarthritis of the left knee.  It 
was indicated that the veteran may or may not have had a 
concomitant injury of the left knee in 1978 which was not 
diagnosed, which did ultimately cause the osteoarthritis.

A 10 percent rating under Diagnostic Code 5262 is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability.  The Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran has submitted a copy of a September 1997 VA 
outpatient record which shows indicated that he had severe 
medial compartment degenerative joint disease secondary to 
changes in alignment from previous distal tibia fracture.  It 
was indicated that arthroscopy of the left knee was performed 
and debridement and drilling of the lateral condyle was also 
done.  A June 1998 VA outpatient record noted that the 
veteran underwent a left high tibial valgus osteotomy in 
February 1998.  The complete VA records regarding those 
surgeries have not been obtained.

The Board finds that the most recent VA examination was not 
adequate for purposes of evaluating the service-connected 
disability.  That VA examination report does not include the 
clinical findings, to include those referable to the extent 
of any functional loss, as required by the Court in DeLuca.  
The examiner did not indicate whether there was pain on 
movement of either the knee or ankle due to the service-
connected residuals of a fracture of the tibia, despite the 
fact that the veteran clearly complained of pain.  Therefore, 
the Board is of the opinion that another examination is 
necessary.  

In addition, the RO should also consider whether the veteran 
is entitled to a "staged" rating for his service-connected 
residuals of a healed fracture of the left tibia as 
prescribed by Court in Fenderson v. West, 12 Vet. App. 119 
(1999).

With regard to the secondary service connection claim, the 
Board finds that given the conflict of opinions noted in the 
September 1997 VA outpatient record and the most recent VA 
examination regarding the etiology of left knee arthritis, 
all VA treatment records must be obtained for review as part 
of the below requested VA examination.  The examiner should 
be requested to render an opinion, following a full review of 
the medical evidence, as to the etiology of the left knee 
disability.  

In June 1997, the veteran testified that he was in the Marine 
Reserves for 4 to 5 months in between his periods of active 
duty.  In April 1997, the RO requested records from the 
Marine Reserve Unit in Gulfport, Mississippi identified by 
the veteran.  No response to that request was received and no 
medical records for that period of time have been obtained.  
In light of the need to remand the case, the RO should make 
another attempt to obtain the identified records as they be 
helpful in adjudicating the claims.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected residuals 
of a fracture of the left tibia and the 
nonservice-connected left knee disability 
since May 1998.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO attempt again to obtain copies 
of all records of treatment for the 
veteran during the reported period of 
service in the Marine Reserves.  All 
records obtained should be associated 
with the claims file.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected residuals of a fracture 
of the left tibia and the etiology of the 
claimed left knee disability. All 
indicated tests must be performed, 
including complete range of motion 
testing.  In addition to noting the range 
of motion of the left knee and left 
ankle, the examiner should indicate, with 
regard to the service-connected residuals 
of a fracture of the left tibia, whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
set forth a complete diagnosis of the 
veteran's left knee disability.  The 
examiner should state an opinion as to 
whether the current left knee disability 
is due to any disease or injury incurred 
or aggravated by the veteran's active 
service or is proximately due to or the 
result of the service-connected residuals 
of a fracture of the left tibia.  The 
examiner should provide complete 
rationale for all conclusions reached.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  Following completion of the above, 
the RO review the veteran's claims.  The 
RO must consider the service-connected 
residuals of a healed fracture of the 
left tibia in light of the Court's 
directives in DeLuca and whether staged 
ratings are appropriate under the holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999), as this is a rating from an 
original claim.  If the claims remain 
denied, a supplemental statement of the 
case should be issued to the appellant 
and his representative and they should be 
given an opportunity to respond. 


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




